                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

SUSAN D. MARASCALCO
Executrix of the Estate of Elizabeth Ann Deloach                                      PLAINTIFFS
DELOACH REAL ESTATE, LLC

VS.                                                CIVIL ACTION: 4:20-CV-00037-DMB-JMV

CARL JOSEPH MARASCALCO                                                              DEFENDANT

                       ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(1)(B) provides, “a motion to refer an action to the

bankruptcy court will stay the attorney conference and disclosure requirements and all discovery

not relevant to the… referral issue and will stay the parties’ obligation to make disclosures

pending the court’s ruling on the motion…” L.U. Civ. R. 16(b)(1)(B) (emphasis added).

       A motion to change venue and transfer to United States Bankruptcy Court [3] has been

filed. Therefore, staying all discovery, except discovery concerning the referral issue, is

appropriate at this time.

       Should any party desire to take referral-related discovery, it must file a motion to do so

within seven (7) days hereof, setting forth the specific discovery sought. If any party objects to the

motion, it shall file an objection within four (4) days following service of the motion.

       IT IS, THEREFORE, ORDERED that the aforementioned proceedings are hereby

STAYED.

       SO ORDERED this, Tuesday, March 10, 2020.

                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
